     Case 1:18-cv-01297-AWI-EPG Document 31 Filed 08/05/19 Page 1 of 3


 1   ARTURO J. GONZÁLEZ (Bar No. 121490)                  JAMES D. WEAKLEY (Bar No. 082853)
     AGonzalez@mofo.com                                   Jim@walaw-fresno.com
 2   ALEXIS A. AMEZCUA (Bar No. 247507)                   JAMES J. ARENDT (Bar No. 142937)
                                                          James@walaw-fresno.com
 3   AAmezcua@mofo.com                                    WEAKLEY & ARENDT
     SHAELYN DAWSON (Bar No. 288278)                      5200 N. Palm Avenue, Suite 211
 4   ShaelynDawson@mofo.com                               Fresno, California 93704
     DAVID J. WIENER (Bar No. 291659)                     Telephone:     559.221.5256
 5   DWiener@mofo.com                                     Facsimile:     559.221.5262
     CAMILA A. TAPERNOUX (Bar No. 299289)
 6   CTapernoux@mofo.com                                  Attorneys for Defendant
                                                          County of Fresno
 7   MORRISON & FOERSTER LLP
     425 Market Street
 8   San Francisco, California 94105-2482
     Telephone:    415.268.7000
 9
     Attorneys for Plaintiffs
10

11
                                     UNITED STATES DISTRICT COURT
12
                                    EASTERN DISTRICT OF CALIFORNIA
13

14   CARLOS HERRERA, et al.,                      )   CASE NO. 1:18-cv-01297-AWI-EPG
                                                  )
15                    Plaintiffs,                 )
                                                      JOINT MID-DISCOVERY STATUS
16                    vs.                         )   CONFERENCE REPORT
                                                  )
17   COUNTY OF FRESNO, et al.,                    )
                                                  )
18                                                )   Mid-Discovery Status Conf.: August 12, 2019
                      Defendants.
                                                  )   Trial: January 12, 2021
19

20           Pursuant to the Court’s February 22, 2019 Scheduling Conference Order, Plaintiffs

21   Carlos Herrera and Anna Herrera and Defendants County of Fresno and Fresno County

22   Sheriff’s Office respectfully submit this Joint Mid-Discovery Status Conference Report.

23   Status of Case

24           Plaintiffs’ September 20, 2018 Complaint alleges violation of 42 U.S.C. § 1983 and

25   Wrongful Death under Cal. Civ. Proc. Code § 377.60 against the County of Fresno, Fresno County

26   Sheriff’s Office, and Doe Nos. 1-20 (collectively “Defendants”). Plaintiffs seek damages adequate

27   to compensate for such alleged violations together with interest and costs as fixed by the Court.

28   Plaintiffs also seek declaratory relief and/or an injunction to reform certain aspects of the Fresno

     Joint Mid-Discovery Status Report
                                                      1
     Case 1:18-cv-01297-AWI-EPG Document 31 Filed 08/05/19 Page 2 of 3


 1   County Jail so that this tragedy is hopefully never experience by another family.

 2           Defendant County of Fresno, which includes Fresno County Sheriff’s Office, denies all

 3   liability for all claims asserted by Plaintiffs.

 4           Plaintiffs and defendant have served and responded to written discovery. Defendant has

 5   produced over 13,000 pages of documents, including nearly 1,000 photographs, several hours of

 6   video footage, and several hours of audio recordings. Plaintiffs have produced 156 pages of

 7   documents and photographs.

 8           School and employment records regarding Lorenzo Herrera have been subpoenaed. Jail

 9   medical records were received through Plaintiffs’ signed authorization. Additional records

10   relating to plaintiffs’ claimed damages may be subpoenaed.

11           Pursuant to this Court’s March 20, 2019 Order, Plaintiffs requested additional records

12   relating to approximately 300 inmate grievances (including topics unrelated to this case such as

13   food, jail maintenance, and inmate money). Defendant produced the requested records.

14   Depositions

15           No depositions have been taken in this case. Defendant intends to take the plaintiffs’

16   depositions, as well as family, friends, and associates of Lorenzo Herrera. Plaintiffs intend to

17   take the depositions of officers on duty at and around the time of Lorenzo’s death, Fresno

18   County and Fresno Sheriff’s Office employees with decision-making authority and knowledge

19   regarding staffing, classification, medical care, and applicable policies regarding the same at

20   Fresno County Jail, and the County of Fresno pursuant to Fed. R. Civ. Proc. 30(b)(6).

21   Experts

22           Experts have not yet been disclosed in this case. The parties intend to designate subject

23   matter and damages experts.

24   Settlement

25           There have been no settlement demands made by Plaintiffs.

26   Homicide Investigation

27           Due to the diligent efforts of the Fresno Sheriff’s Office homicide detective, one of the

28   suspects has been arrested and charged with first degree murder. Suspect Alex Pacheco was

     Joint Mid-Discovery Status Report
                                                        2
     Case 1:18-cv-01297-AWI-EPG Document 31 Filed 08/05/19 Page 3 of 3


 1   served with an arrest warrant on May 3, 2019. On June 26, 2019 he was returned to the Fresno

 2   County Jail where he remains on $1,000,000 bail.      The plaintiffs have been advised of

 3   Pacheco’s arrest.

 4   Dated: August 5, 2019                 WEAKLEY & ARENDT, PC
 5

 6                                         By: /s/ James D. Weakley________
                                               James D. Weakley
 7                                             James J. Arendt
                                               Attorneys for Defendant
 8                                             COUNTY OF FRESNO
 9
10   Dated: August 2, 2019                 MORRISON & FOERSTER LLP
11

12                                         By: /s/ Alexis A. Amezcua (As Authorized on 8/5/19)
                                               Arturo J. González
13                                             Alexis A. Amezcua
                                               David J. Wiener
14                                             Shaelyn K. Dawson
                                               Camila A. Tapernoux
15                                             Attorneys for Plaintiffs
                                               CARLOS HERRERA et al.
16

17

18

19

20

21

22

23

24

25

26

27

28

     Joint Mid-Discovery Status Report
                                                  3
